Order filed, April 14, 2015.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                       ____________

                                   NO. 01-15-00210-CV

                     FRANCISCO CALLEJA-AHEDO, Appellant

                                              V.

                               COMPASS BANK, Appellee


                         On Appeal from the 55th District Court
                                 Harris County, Texas
                             Trial Court Case 2014-22168


                                          ORDER

       The reporter’s record in this case was due April 7, 2015. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Gina Wilburn, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 30 days of the date of this order.
/s/ Evelyn Keyes
  Acting individually